Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


The State of Texas, Appellant                          Appeal from the County Court at Law of
                                                       Fannin County, Texas (Tr. Ct. No. 49174).
No. 06-18-00043-CR         v.                          Opinion delivered by Justice Burgess, Chief
                                                       Justice Morriss and Justice Moseley
Terrance Smith, Appellee                               participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant, The State of Texas, pay all costs of this appeal.




                                                       RENDERED JULY 24, 2018
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk